DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “the at least one apparatus transmitting the signal data to the at least one server, the at least one server analyzing the signal data to identify the open space, and the at least one server calculating a percent activity associated with identified open space on predetermined frequencies, user-defined frequencies, and/or Industrial, Scientific, and Medical (ISM) bands” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A system for identifying open space in a wireless communications spectrum comprising: at least one server, wherein the at least one server includes a database and at least one processor, at least one apparatus, wherein the at least one apparatus is in network-based communication with the at least one server, wherein the at least one apparatus includes a housing, at least one processor, at least one memory, and at least one sensor, wherein the at least one apparatus is operable to sense and measure signals from at least one signal emitting device, thereby creating signal data, wherein the signal data includes: in-phase and quadrature (I/Q) data of the signals, energy measurements of the signals and a time associated with the energy measurements, at least one parameter of the signals, the at least one parameter including at least one of a modulation type, protocol data, a protocol type, a payload scheme, a symbol rate, symbol timing data, a frequency, a frequency repetition interval, a data type, a bandwidth, a source system, a source location, a time of arrival measurement, a frequency peak, a power, a peak power, an average power, and a duration; and/or changes for the signals, the changes including at least one of a combination of amplitude changes and frequency changes that are averaged over bandwidth and time to compute the modulation type, frequency offset changes, orthogonal frequency division modulation changes, time changes, and/or I/Q phase rotation changes, wherein the at least one apparatus is operable to transmit the signal data to the at least one server, and wherein the at least one server is operable to analyze the signal data to identify the open space, and to calculate a percent activity associated with identified open space on predetermined frequencies, user-defined frequencies, and/or Industrial, Scientific, and Medical (ISM) bands.
2.	Regarding claim 11 – A system for identifying open space in a wireless communications spectrum comprising: at least one server, wherein the at least one server includes a database and at least one processor, at least one apparatus, wherein the at least one apparatus is in network-based communication with the at least one server, wherein the at least one apparatus includes a housing, at least one processor, at least one memory, and at least one sensor, wherein the at least one apparatus is operable to scan a frequency range, wherein the scan includes a default scan between about 54 MHz and about 804 MHz, an Industrial, Scientific, and Medical (ISM) scan between about 900 MHz and about 2.5 GHz, an ISM scan between about 5 GHz and about 5.8 GHz, and/or a scan where the frequency range is an inputted frequency range; wherein the at least one apparatus is operable to sense and measure signals from at least one signal emitting device, thereby creating signal data, wherein the signal data includes: in-phase and quadrature (I/Q) data of the signals; energy measurements of the signals and a time associated with the energy measurements, at least one parameter of the signals, the at least one parameter including at least one of a modulation type, protocol data, a protocol type, a payload scheme, a symbol rate, symbol timing data, a frequency, a frequency repetition interval, a data type, a bandwidth, a source system, a source location, a time of arrival measurement, a frequency peak, a power, a peak power, an average power, and a duration, and/or changes for the signals, the changes including at least one of a combination of amplitude changes and frequency changes that are averaged over bandwidth and time to compute the modulation type, frequency offset changes, orthogonal frequency division modulation changes, time changes, and/or I/Q phase rotation changes, wherein the at least one apparatus is operable to transmit the signal data to the at least one server, wherein the at least one server is operable to analyze the signal data to identify the open space, and to calculate a percent activity associated with identified open space on predetermined frequencies, user-defined frequencies, and/or ISM bands, and wherein the system includes a multiplicity of the at least one apparatus distributed in spaced apart locations for sensing and measuring the signals in a predetermined region.
3.	Regarding claim 12 - A method for identifying open space in a wireless communications spectrum comprising: providing at least one server, wherein the at least one server includes a database and at least one processor, providing at least one apparatus, wherein the at least one apparatus includes a housing, at least one processor, at least one memory, and at least one sensor, and wherein the at least one apparatus is in network-based communication with the at least one server, the at least one apparatus sensing and measuring signals transmitted from at least one signal emitting device in the wireless communications spectrum, thereby creating signal data, wherein the signal data includes: in-phase and quadrature (I/Q) data of the signals, energy measurements of the signals and a time associated with the energy measurements, at least one parameter of the signals, the at least one parameter including at least one of a modulation type, protocol data, a protocol type, a payload scheme, a symbol rate, symbol timing data, a frequency, a frequency repetition interval, a data type, a bandwidth, a source system, a source location, a time of arrival measurement, a frequency peak, a power, a peak power, an average power, and a duration, and/or changes for the signals, the changes including at least one of a combination of amplitude changes and frequency changes that are averaged over bandwidth and time to compute the modulation type, frequency offset changes, orthogonal frequency division modulation changes, time changes, and/or I/Q phase rotation changes, the at least one apparatus transmitting the signal data to the at least one server, the at least one server analyzing the signal data to identify the open space, and the at least one server calculating a percent activity associated with identified open space on predetermined frequencies, user-defined frequencies, and/or Industrial, Scientific, and Medical (ISM) bands.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Givant (US 2021/0082254 A1) discloses specialized slot machine for conducting a wagering fantasy sports tournament.
Johnson, JR. et al. (US 2017/0024767 A1) discloses technology system to develop and support community news services with multi-dimensional marketing and distributed computing.
Misikangas (US 2007/0149216 A1) discloses location determination techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
2 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465